Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent Nos U.S 10,932,256.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,932,256
Instant Application 17/159,631
Claims 1: 
A method for wireless communications by a user equipment (UE), comprising: 

identifying resources in a narrowband, the narrowband spanning no more than a single 180 kilohertz resource block in a transmission time interval (TTI); and 

communicating with a base station using the identified resources, wherein the narrowband supports frequency division multiplexing of multiple UEs, wherein the multiple UEs share a plurality of subcarriers of the narrowband and 
Claim 1:
 A method for wireless communications by a user equipment (UE), comprising: 

identifying resources in a narrowband region, the narrowband region spanning no more than a single resource block in a transmission time interval (TTI); and 

communicating with a base station using the identified resources.


Claim Rejections - 35 USC § 103
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2016Publication 2013/0070698 to Kim (hereinafter Kim) in view of U.S Publication 2016/0081101 to Yu (hereinafter Yu) 

 	As to claim 1, Kim discloses a method for wireless communications by a user equipment (UE), comprising: 
 	identifying resources in a narrowband region (Kim; Fig.2, Fig.3 [0041], [0043] shoes and discloses narrowband 180 KHz and 90KHz etc. and also discloses subcarriers (=resources) in the narrowband region),

 	Kim discloses of TTI and narrowband. But Kim fails to explicitly disclose wherein the narrowband region spanning no more than a single resource block in a transmission time interval (TTI). However, Yu discloses 
  	the narrowband region spanning no more than a single resource block in a transmission time interval (TTI) (Yu; [0387] discloses one TTI is one sub-frame in the LTE/LTE-A system and also discloses wherein one narrowband include a frequency width of one resource block)
 	It is obvious for a person ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478